        Case 1:20-cr-00344-PGG Document 16
                                        15 Filed 07/29/20
                                                 07/28/20 Page 1 of 1




                                                          July 28, 2020
BY ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:   United States v. Byron Roberts, 20 Cr. 344 (PGG)            July 29, 2020

Honorable Judge Gardephe:

      I write without objection from the Government, and at the suggestion of U.S.
Pretrial Services Officer Joshua Rothman, to request that you modify Mr. Roberts’
bond by replacing the condition of home detention with a curfew to be set at Pretrial
Services’ discretion.

       Mr. Roberts was arrested on March 13, 2020 pursuant to a one-count complaint
alleging his participation in a narcotics conspiracy. He was released on March 17,
2020 under conditions including: a $50,000 personal recognizance bond signed by two
financially responsible people and one signer for moral suasion, home detention
enforced by GPS monitoring, and travel restricted to the Southern and Eastern
Districts of New York. According to Pretrial Services, Mr. Roberts has had no
compliance issues since his release.

       After his release, Mr. Roberts returned to work as a home health aide. His job
frequently requires that he travel locally with his patient. As a result, Pretrial
Services recommends a downgrade from home detention—which contemplates
stationary employment at one location—to a curfew, with hours to be set at Pretrial’s
discretion. The curfew, like Mr. Roberts’ home detention, would be enforced by
location monitoring/GPS. As noted, Pretrial proposed this modification, and the
Government does not object to it. Thank you for considering it.

                                       Respectfully submitted,

                                       /s/ Ariel Werner
                                       Ariel Werner
                                       Assistant Federal Defender
                                       (212) 417-8770

CC:   AUSA Emily Johnson
      U.S. Pretrial Services Officer Joshua Rothman
